Case: 11-50145     Document: 00511652323         Page: 1     Date Filed: 11/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 2, 2011
                                     No. 11-50145
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KATHLEEN MAGOR,

                                                  Plaintiff-Appellant

v.

GMAC MORTGAGE, L.L.C.; MERSCORP INC.; HOMECOMINGS FINANCIAL
L.L.C.,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:10-CV-481


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Kathleen Magor appeals the dismissal without
prejudice of her civil suit, which challenged the foreclosure of her home, for
failure to state a claim, failure to plead with specificity, and failure to follow the
district court’s order that she amend her complaint to specify her factual
allegations and causes of action. She contests the district court’s determination
that she did not allege causes of action with the requisite particularity. Magor


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50145      Document: 00511652323        Page: 2     Date Filed: 11/02/2011

                                     No. 11-50145

insists that she sufficiently alleged that there was no evidence regarding
assignments made to or from GMAC or that GMAC owned the original
promissory note and deed of trust; that Merscorp Inc. (MERS) effectively
bifurcated the note and the lien and was not a real party in interest or a proper
nominee; and that foreclosure of her home was the result of fraud because
GMAC was not assigned an interest in the note and surreptitiously pursued
foreclosure through MERS. To the extent that Magor has failed to brief the
district court’s dismissal of her other claims, those issues are abandoned. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).
       The Rooker-Feldman doctrine1 bars a district court from exercising subject
matter jurisdiction in an action that it would otherwise be empowered to
adjudicate if the federal plaintiff seeks to overturn a state judgment. Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005). The doctrine
“is confined to . . . cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.”
Id. at 284.
       The record supports that Magor initiated the instant federal proceedings
to attack collaterally and to enjoin a preexisting state judgment that granted
GMAC and MERS an “Order to Proceed with Notice of Foreclosure Sale and
Foreclosure Sale.”      Magor’s contentions implicate the validity of the state
foreclosure judgment, and she seeks legal determinations that would allow her
to retain possession of her home. As Magor’s present claims arise from the state
court proceedings and are “inextricably intertwined” with the state court’s
judgment – i.e., reversal of the state court’s foreclosure judgment would be a
necessary part of the relief requested by Magor, and the object of Magor’s claims


      1
         The Rooker–Feldman doctrine refers to the doctrine derived from two Supreme Court
cases, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).

                                            2
   Case: 11-50145    Document: 00511652323      Page: 3   Date Filed: 11/02/2011

                                  No. 11-50145

is the state foreclosure judgment itself – the district court lacked subject-matter
jurisdiction to review her claims under the Rooker-Feldman doctrine. See Exxon,
544 U.S. at 291; Davis v. Bayless, 70 F.3d 367, 375 (5th Cir. 1995). Even though
the district court did not expressly dismiss Magor’s complaint on this basis, we
may affirm the district court’s judgment on any basis supported by the record.
See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).
      Magor also contends that the district court’s dismissal of her action was
arbitrary and capricious because that court failed to consider whether she had
amended her complaint to allege viable causes of action. The record, however,
supports the conclusion that the district court provided Magor ample
opportunity to articulate and clarify her claims and considered the allegations
in her proffered amended complaint before dismissing it without prejudice.
Magor’s contention that the district court exhibited bias in dismissing her action
is equally unavailing. Her conclusional allegations of bias do not establish that
the district court did not impartially evaluate her claims. See United States v.
Mizell, 88 F.3d 288, 299-300 (5th Cir. 1996) (concluding that district court’s
adverse rulings are insufficient to support claim of judicial bias).
      The judgment of the district court is AFFIRMED.




                                        3